Citation Nr: 9933222	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to increased evaluation for residuals of 
fracture of left third and right fifth lumbar vertebrae, with 
degenerative disc disease, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1940 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim of entitlement 
to an increased evaluation for residuals of fracture of left 
third and right fifth lumbar vertebrae, with degenerative 
disc disease and TDIU.


FINDINGS OF FACT

1. Residuals of fracture of left third and right fifth lumbar 
vertebrae, with degenerative disc disease is manifested by 
multilevel degenerative changes with marginal osteophyte 
formation, some marked disk calcification, overall normal 
alignment, well maintained lumbar intervertebral disk spaces, 
no intrinsic bone abnormalities, moderate vascular 
calcification, unremarkable sacroiliac joints and overall 
diminished bone density.

2. The competent and probative evidence does not show that 
the veteran's service-connected residuals of fracture of left 
third and right fifth lumbar vertebrae with degenerative disc 
disease, which is his only service-connected disability, is 
of such severity as to prevent him from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria to warrant an evaluation in excess of 60 
percent for service-connected residuals of fracture of left 
third and right fifth lumbar vertebrae with degenerative disc 
disease have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

2. The criteria to warrant entitlement to TDIU benefits have 
not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased evaluation 
for residuals of fracture of left third and right fifth 
lumbar vertebrae with degenerative disc disease and TDIU 
benefits.  In the interest of clarity, the Board will review 
the applicable law and regulations, briefly describe the 
factual background of this case, and then proceed to analyze 
the claim and render a decision.

Factual Background

In May 1945, the veteran was honorably discharged from 
service.  In June 1945 he filed a claim for VA compensation, 
asserting a back injury resulting from falling off of a 
horse, as the basis of his claim.

Service medical records reflect that in July 1945 the veteran 
reported fracturing his lumbar spine in 1943.  The examiner 
noted some tenderness in the veteran's lumbar spine, lower 
half, but no limitation in movement.

In August 1945, the veteran was granted non-compensable 
service connection for residuals of fracture of right third 
and fifth lumbar vertebrae. 

In 1979 the veteran presented for a VA examination that 
included radiologic tests.  The examiner noted that the 
veteran's history included an injury to his back when he fell 
off a horse in 1945, fracturing the 3rd and 5th vertebrae in 
the lumbar area".  The examiner continued by describing, 
"complete loss of normal lumbar curve...right sciatic notch 
tenderness, ...motion of lumbar spine ...is flexion to 30 
degrees, extension to 10 degrees and 10 degrees of leteral 
flexion..." with associated back spasm.  Pending receipt of x-
rays, the examiner diagnosed the veteran with compression to 
the "L5-S1 nerve root and L4-L5 nerve root bilaterally" and 
arthritis, "precluding any other activity other than 
sedentary activities."

In the accompanying VA radiologic report, the examiner noted 
that comparison with a 1978 report, "reveal(ed) some de-
ossification (bone loss)".  He noted the following 
impression of the veteran, "Minimal hypertrophic lipping at 
the L1, L2 and L4 levels (overgrowth evidenced by shadow in 
x-rays)".

Based upon the 1979 VA examination, the RO assigned an 
increased evaluation of 60 percent for residuals of fracture 
to right 3rd and fifth lumbar vertebrae, from March 21, 1978.

In 1980 the veteran presented for a VA examination.  The 
examiner diagnosed him with a history of fractured 3rd and 5th 
lumbar vertebrae and generalized arthritis.  This examination 
makes no reference to employability.

From March 2, 1981 to March 16, 1981 the veteran was 
hospitalized in a VA hospital for ear surgery.  His hospital 
record contains the following history, "Employment - he 
works as an insurance salesman".

In June 1996, a VA examiner wrote, " I follow [the veteran] 
in the cardiology clinic...his medical condition includes 
coronary artery disease...and a long history of debilitating 
osteoarthritis, involving especially the back, hands and 
shoulders...in my opinion, [the veteran] has significant 
disability due to his medical conditions and cannot work."

In July 1996, the veteran filed a claim for TDIU.  In his 
application, he states that his "service-connected back 
condition...prevents (him) from securing or following any 
substantially gainful occupation".  The veteran further 
stated that he became totally disabled in June 1982 and had 
not tried to obtain employment since then.  He continued, "I 
was forced by my inability to manage the pain of my back 
injury with arthritis."

The veteran presented for a VA examination in September 1996.  
The veteran reported that he became unemployed in 1980, and 
he was unable to work because he could neither stand nor sit 
for more than thirty minutes.

The VA examiner offered the following diagnosis based upon 
objective examination and x-rays of the veteran:  "mild 
degenerative disk disease at L3-4 and moderate disk disease 
at L5-S1.  There is no evidence of acute fracture".  As to 
employability the examiner noted, "It is the opinion of the 
examiner that the veteran does have certain limitations in 
his choice of employment because of his lower back 
condition", his need to avoid sitting for more than an hour 
and inability to lift more than moderately heavy objects.  
The examiner, however, stated "it is the opinion of the 
examiner that the veteran would be able to work in a 
sedentary capacity considering his low back condition, if 
these modifying factors were met.  He was able to drive from 
Pueblo to the examination without stopping."

A VA Medical Record indicates that coronary artery bypass 
surgery was performed on the veteran in November 1996.  
During a VA examination in August 1997, the veteran reported 
the same restrictions regarding employment that he asserted 
in 1996.  The examiner offered the following diagnosis 
regarding the lumbosacral spine, "history of fracture, L3 
and L5 with degenerative disease and pain with limited 
motion".  The same VA examiner reviewed the x-rays of the 
veteran's lumbosacral spine and noted the following: 
"Multilevel degenerative changes are present, with marginal 
osteophyte formation (boney growth)...overall alignment is 
normal...disk spaces well maintained...joints are unremarkable.  
Overall bone density is diminished, but commensurate with 
age".

As to the veteran's employability, the examiner stated, 
"Because of the service connected disability (Back), the 
veteran's employment activities are limited/restricted as 
follows: Standing to a maximum of 30 minutes...(w)alking to a 
maximum of one fourth of a block, sitting to maximum of 30 
minutes...no lifting. Sedentary employment is feasible."

Applicable Law and Regulations 

Schedule for Rating Disabilities

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Since this is an appeal 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).

Under Diagnostic Code 5285, which pertains to residuals of 
fracture of vertebra, evidence of cord involvement, being 
bedridden or required use of leg braces, warrants a 100 
percent evaluation.  38 C.F.R. § 4.17a, Diagnostic Code 5285.

Under Diagnostic Code 5293, a 60 percent evaluation is 
warranted when the disability is pronounced and is manifested 
by persistent symptoms, with little intermittent relief, that 
are compatible with sciatic neuropathy and include one of the 
following: (1) characteristic pain and demonstrable muscle 
spasm, (2) absent ankle jerk, or (3) other neurological 
findings appropriate to the site of the diseased disk. 38 
C.F.R. § 4.71a, Diagnostic Code 5293.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  However, in Bierman v. Brown, 6 Vet. 
App. 125, 129-132 (1994), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") found that the provisions of Diagnostic Code 5293 do 
not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is 
warranted.  The Court suggested that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation, 38 C.F.R. § 4.14.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

TDIU

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more.  38 C.F.R. § 
4.16(a)(1999).

"Marginal employment shall not be considered substantially 
gainful employment." 38 C.F.R. § 4.16(a).  "Substantially 
gainful employment" is that employment "which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 

The central inquiry in the resolution of this issue involves 
the determination whether the veteran's service-connected 
disability, alone, is of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Non-service connected disabilities are not relevant 
to this determination.  See Pratt v. Derwinski, 3 Vet. App. 
269, 272 (1992).


Standard of proof

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Preliminary Matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for his service-
connected back disability and his claim for TDIU are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991). When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Since the claims are well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in September of 1996 and August 
of 1997 and full opportunity to present evidence and argument 
in support of this claim.  The Board finds that all facts 
that are relevant to these claims have been properly 
developed.

Regarding the duty of the VA to assist the veteran, the Board 
notes that he advised the RO in July 1999 that he was a 
recipient of Social Security Administration (SSA) benefits.  
The record does not, however, contain an indication that the 
veteran or his representative asserted that receipt of SSA 
benefits was relevant to his claim for increased rating and 
TDIU.  The Board, therefore, concludes that the duty of VA to 
assist the veteran by obtaining his SSA records, was not 
triggered.  See Brock v. Brown, 10 Vet. App. 155 (1997)

Further regarding the duty of the VA to assist the veteran, 
the Board notes the contention of the veteran's 
representative that the veteran's August 1997 VA examination 
is inadequate because the examiner did not have access to the 
veteran's claims folder.  The Board has carefully reviewed 
both the September 1996 and August 1997 VA examinations of 
the veteran.  The examiner who conducted the September 1996 
VA examination reviewed the veteran's medical records as part 
of the examination.  Both examinations included radiologic 
tests and the 1997 examiner included a detailed history 
obtained from the veteran in the report.  Under these 
circumstances, and considering that only eleven months 
separated the two examinations, the Board concludes that the 
failure to provide the veteran's claims folder to the 
examiner who conducted the 1997 VA examination does not 
render the record on appeal inadequate.  38 C.F.R. § 4.1, 4.2 
(1999)

1.  Entitlement to increased evaluation for residuals of 
fracture of left third and right fifth lumbar vertebrae, with 
degenerative disc disease, currently evaluated as 60 percent 
disabling.

The veteran is currently assigned a 60 percent rating for 
residuals of fracture of left and right fifth lumbar 
vertebrae with degenerative disc disease under  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.20 (Rating by analogy).  This is the highest allowable 
rating under Diagnostic Code 5293.

The veteran's service medical records and VA examinations 
reflect neither a history of nor diagnoses of neurological 
symptomatology of his lower extremities.  Therefore, the 
Board cannot assign the veteran a separate disability rating 
under a Diagnostic Code related to a neurological disorder.  
See 38 C.F.R. § 4.14 and Bierman, supra.

Because 60 percent is the highest rating available under DC 
5293, the aforementioned provisions of 38 C.F.R. § 4.40 and § 
4.45 are not for consideration. See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Regarding Diagnostic Code 5285, the Board notes that service 
medical records do reflect that in 1945, the veteran reported 
that he fractured his lumbar spine in 1943.  This history of 
a lumbar spine fracture was repeated during a VA examination 
in 1979.  The accompanying radiologic report revealed some 
bone loss in the lumbar spine area.  A 1980 VA examination 
contains the same history regarding fracture to the veteran's 
lumbar spine.

The Board notes, however, the diagnosis made by a VA examiner 
in September 1996, "There is no evidence of acute 
fracture".  In addition, the veteran's VA examinations do 
not indicate that he has experienced, "cord involvement, 
(that he is) bedridden, or requiring long leg braces", which 
is required for a 100 percent evaluation under Diagnostic 
Code 5285, nor does the veteran so contend.  Thus, the Board 
concludes that the application of Diagnostic Code 5285 is not 
warranted in this case and that the veteran is most 
appropriately rated under Diagnostic Code 5393.

Therefore, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  An increased evaluation is not 
warranted.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.

As discussed in detail above, it is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b) (1998).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (1998). "

A total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: provided, that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more. 38 C.F.R. § 4.16(a)(1998). .

As noted above, the veteran's only service-connected 
disability is the back disability, rated as 60 percent 
disabling, which has been discussed in detail above.  The 
veteran's pertinent medical history has also been reported in 
detail above.  

In August 1996, the VA examiner noted "it is the opinion of 
the examiner that the veteran would be able to work in a 
sedentary capacity considering his low back condition, if 
these modifying factors were met", referring to the 
veteran's limited ability sitting for more than an hour and 
lifting heavy objects.  The August 1997 VA examiner's 
diagnosis was essentially the same, that is "sedentary 
employment is feasible" as long as the veteran limits 
standing and sitting to thirty minute intervals and does not 
walk more than "one fourth of a block".  

The veteran's 1996 application for TDIU benefits indicates he 
completed one year of college and worked as a self-employed 
insurance salesman.  The Board also notes that the veteran, 
who possesses experience as an insurance salesman and 
completed one year of college, developed a background 
involving small office management.

The Board is of course aware that the June 1996 statement 
from a VA cardiologist stating that the veteran was 
unemployable was based upon diagnoses of coronary disease, 
arthritis, and injuries to his hands and shoulders as well as 
his service-connected back disability.  The diagnosis of 
coronary disease, arthritis, hand and shoulder injuries are 
not relevant to a consideration of whether or not the veteran 
is unemployable.  38 C.F.R. § 4.16(a); Pratt v. Derwinski, 3 
Vet. App. 269, 272 (1992).  Setting aside the question of 
whether the cardiologist possessed the appropriate expertise 
to evaluate the severity of the veteran's back disability, 
see  there is no evidence that the June 1996 VA cardiologist 
concluded that the veteran's service-connected back 
disability, alone, rendered him incapable of employment.

The Board, therefore, is not of the view that the veteran has 
shown that his service-connected back disability is of 
sufficient severity to produce unemployability.  With regard 
to the appellant's service-connected disorder, the evidence 
of record does not suggest that the appellant's overall 
disability is "outside the norm" of any other veteran rated 
at the same level.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [citing 38 C.F.R. §§ 4.1, 4.15].  That is, his 
service-connected disorder does not by itself render him 
incapable of performing employment.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

In so determining, the Board has placed great weight on the 
medical evidence of record, in particular the report and 
opinion of the VA examiner in August 1996.  That opinion was 
based on review of the medical evidence of record, x-ray 
findings which described only "mild" and "moderate" disk 
disease, and physical examination of the veteran.  The other 
medical evidence of record is essentially consistent with the 
August 1996 VA examiner's findings and conclusions.

The only evidence which specifically indicates that the 
veteran is unable to work due to his service-connected back 
disability, alone, emanates from the veteran himself.  
However, as a layman, he is not competent to give a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for TDIU benefits.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to increased evaluation for residuals of fracture 
of left third and right fifth lumbar vertebrae, with 
degenerative disc disease, is denied.

Entitlement to TDIU is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

